217 F.2d 670
95 U.S.App.D.C. 27
George T. JORDAN, Appellant,v.UNITED STATES of America, Appellee.
No. 12044.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 15, 1954.Decided Dec. 9, 1954.

[95 U.S.App.D.C. 28] Mr. James J. Laughlin, Washington, D.C.  (appointed by the District Court), with whom Mr. Albert J. Ahern, Jr., Washington, D.C., was on the brief, for appellant.
Mr. Lewis Carroll, Asst. U.S. Atty., Washington, D.C., with whom Messrs. Leo A. Rover, U.S. Atty., and Thomas A. Flannery, Asst. U.S. Atty., Washington, D.C., were on the brief, for appellee.
Before BAZELON, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction of assault with intent to commit robbery.  D.C.Code § 22-501 (1951).  The principal point urged is that the charge to the jury on the defense of insanity, while correct under the standards prevailing when the case was tried, does not meet the requirements laid down in Durham v. United States, 1954, 94 U.S.App.D.C.  ,  214 F.2d 862.  As we pointed out in that case, the standard there established was intended to apply to cases thereafter tried.  We adhere to that view.  The instructions given here were admittedly proper under the prior law and were consonant with the substantial rights of the accused.


2
Another contention is that the evidence of the defendant's insanity at the time of the commission of the crime was so strong that the jury could not reasonably have reached a verdict of guilty.  As to this it is enough to say that the evidence was conflicting; two qualified psychiatrists testified that the accused was of sound mind, though others took a differing view.  No cause has been shown to overturn the verdict.


3
For these reasons the judgment of the District Court will be


4
Affirmed.